IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-41398
                          Summary Calendar


FLOYD HACKEY,

                                          Plaintiff-Appellant,

versus

GOODYEAR TIRE & RUBBER COMPANY,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                          USDC No. 6:96cv1042
                         --------------------
                           September 22, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The plaintiff-appellant appeals the district court’s denial

of his claim for group health benefits continuation coverage

under the amendments made to ERISA by the Consolidated Omnibus

Budget Reconciliation Act of 1986 (“COBRA”), 29 U.S.C. §§ 1166-

1168.    The benefits in dispute were provided through a group

health benefits plan (“plan”) by his wife’s employer, the Kelly

Springfield Tire Company, a wholly-owned subsidiary of defendant-

appellant Goodyear Tire & Rubber Company.    Hackey’s suit arose in

the wake of his divorce from his wife Rachel Hackey.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-41398
                                -2-

     The plan required covered individuals to notify the plan

administrator of a qualifying event, such as divorce, within 60

days in order to be eligible for continuation coverage.   Hackey

asserts that Goodyear failed to provide him with adequate notice

of the plan’s requirements and as such he should have been

permitted to elect continuation coverage upon being informed of

his failure to comply with these requirements.   At a bench trial

the district court heard testimony from Rachel Hackey that she

had in fact delivered the Summary Plan Description book (“book”)

to the plaintiff-appellant.   This book details the plan’s

continuation coverage requirements.   Rachel Hackey further

testified that Hackey had read the book and was aware the he was

entitled to elect continuation coverage in the event of divorce.

     Having reviewed the record and the briefs of the parties, we

hold that the district court did not clearly err in concluding

that Hackey had actual notice of the plan’s requirements that he

elect continuation coverage within six months of the qualifying

event.   Because Hackey had actual notice of the plan’s

requirements, his failure to comply with those requirements

renders him ineligible for continuation benefits.   Accordingly,

the order of the district court is AFFIRMED.